EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler McAllister on 8/11/2021.
Please amend the claims as follows:
1-6.	(Cancelled)
7.	(Currently Amended) A method of operating an electronic device comprising sensor circuitry to motivate a user, the method comprising:
during each time sub interval of a first time interval, detecting, at least partially with the sensor circuitry of the electronic device, time sub interval user activity data;
for each time sub interval of the first time interval, determining whether the detected time sub interval user activity data satisfies a goal for that time sub interval of the first time interval;
during each time sub interval of a second time interval that directly follows the first time interval, detecting, at least partially with the sensor circuitry of the electronic device, time sub interval user activity data;
for each time sub interval of the second time interval, determining whether the detected time sub interval user activity data satisfies a goal for that time sub interval of the second time interval;
determining the number of time sub intervals of the first time interval for which the detected time sub interval user activity data satisfied the goal;
determining the number of time sub intervals of the second time interval for which the detected time sub interval user activity data satisfied the goal;
comparing the determined number of time sub intervals of the first time interval to the determined number of time sub intervals of the second time interval;
defining, with the electronic device, a customized user challenge based on the comparing, the customized user challenge corresponding to a first type of user activity data and including an activity goal 
at the beginning of a third time interval that directly follows the second time interval, presenting, with the electronic device, a first view of a graphical user interface that identifies the customized user challenge and includes an option for accepting the customized user challenge; 
receiving, via a physical input component of the electronic device, a user input that selects the option for accepting the customized user challenge included in the first view of the graphical user interface; 
after receiving the user input, presenting, with the electronic device, a second view of the graphical user interface that includes a combined activity indicator comprising a plurality of graphic indicators, a first graphic indicator of the plurality of graphic indicators representing: (i) user activity data of the first type of user activity data received by the sensor circuitry of the electronic device, and (ii) user progress towards achieving a first portion of the activity goal based on the received user activity data of the first type of user activity data;
receiving, by the sensor circuitry of the electronic device, updated user activity data of the first type of user activity data; and
responsive to receiving the updated user activity data, updating in real-time the first graphic indicator of the plurality of graphic indicators of the combined activity indicator based at least in part on the updated user activity data.
8.	(Original) The method of claim 7, wherein the goal for each time sub interval of each one of the first time interval and the second time interval comprises a goal amount of burned Calories.
9.	(Original) The method of claim 7, wherein the goal for each time sub interval of each one of the first time interval and the second time interval comprises a goal amount of time of exercise.
10.	(Original) The method of claim 7, wherein the goal for each time sub interval of each one of the first time interval and the second time interval comprises a goal amount of distance traveled.
11.	(Original) The method of claim 7, wherein the goal for each time sub interval of each one of the first time interval and the second time interval comprises a goal amount of workouts completed.

	in response to the determining that the determined number of time sub intervals of the second time interval is at least the threshold percentage of the total number of time sub intervals of the second time interval, the defining the customized user challenge does not comprise challenging the user to generate, for any number of time sub intervals of the third time interval, user activity data that satisfies a particular type of goal for that time sub interval of the third time interval;
	the goal for each time sub interval of each one of the first time interval and the second time interval comprises one of a goal amount of burned Calories, a goal amount of time of exercise, and a goal amount of distance traveled; and
	the particular type of goal comprises the one of a goal amount of burned Calories, a goal amount of time of exercise, and a goal amount of distance traveled.
13.	(Previously Presented) The method of claim 7, further comprising determining that the determined number of time sub intervals of the second time interval is less than a threshold number of time sub intervals, wherein:
	in response to the determining that the determined number of time sub intervals of the second time interval is less than the threshold number of time sub intervals, the defining the customized user challenge comprises defining the customized user challenge to challenge the user to generate, for each one of at least a challenge number of time sub intervals of the third time interval, user activity data that satisfies a goal for that time sub interval of the third time interval; and
	the challenge number of time sub intervals of the third time interval is greater than the determined number of time sub intervals of the second time interval by a time sub interval.
14.	(Previously Presented) The method of claim 7, further comprising determining that the determined number of time sub intervals of the second time interval is not less than a threshold number of time sub intervals, wherein:

		the defining the customized user challenge comprises defining the customized user challenge to challenge the user to generate, for each one of at least a challenge number of time sub intervals of the third time interval, user activity data that satisfies a goal for that time sub interval of the third time interval; and
	the challenge number of time sub intervals of the third time interval is equal to the determined number of time sub intervals of the second time interval.
15.	(Previously Presented) The method of claim 7, further comprising determining that the determined number of time sub intervals of the second time interval is not less than a threshold number of time sub intervals, wherein:
	in response to the determining that the determined number of time sub intervals of the second time interval is not less than the threshold number of time sub intervals:
		the comparing comprises determining that the determined number of time sub intervals of the second time interval is within a range of threshold percentages of the determined number of time sub intervals of the first time interval; and
		the defining the customized user challenge comprises defining the customized user challenge to challenge the user to generate, for each one of at least a challenge number of time sub intervals of the third time interval, user activity data that satisfies a goal for that time sub interval of the third time interval; and
	the challenge number of time sub intervals of the third time interval is equal to the whole number that is closest to a threshold percentage of the determined number of time sub intervals of the second time interval.

	in response to the determining that the determined number of time sub intervals of the second time interval is not less than the threshold number of time sub intervals:
		the comparing comprises determining that the determined number of time sub intervals of the second time interval is equal to the determined number of time sub intervals of the first time interval; and
		the defining the customized user challenge comprises defining the customized user challenge to challenge the user to generate, for each one of at least a challenge number of time sub intervals of the third time interval, user activity data that satisfies a goal for that time sub interval of the third time interval; and
	the challenge number of time sub intervals of the third time interval is greater than the determined number of time sub intervals of the second time interval by a time sub interval.
17.   35. (Cancelled)
36.	(Previously Presented) The method of claim 7, further comprising determining that the determined number of time sub intervals of the second time interval is not less than a threshold number of time sub intervals, wherein:
	the comparing comprises comparing the determined number of time sub intervals of the first time interval to the determined number of time sub intervals of the second time interval in response to the determining that the determined number of time sub intervals of the second time interval is not less than the threshold number of time sub intervals;
	the comparing further comprises determining that the determined number of time sub intervals of the second time interval is less than the determined number of time sub intervals of the first time interval;
	the defining comprises defining the customized user challenge to challenge the user to generate, for each one of at least a challenge number of time sub intervals of the third time interval, user activity data that satisfies a goal for that time sub interval of the third time interval; and

37.	(Previously Presented) The method of claim 7, further comprising determining that the determined number of time sub intervals of the second time interval is not less than a threshold number of time sub intervals, wherein:
	the comparing comprises comparing the determined number of time sub intervals of the second time interval to a greatest number of time sub intervals of any time interval prior to the second time interval during which time sub interval user activity data was detected that satisfied a goal for each one of that greatest number of time sub intervals in response to the determining that the determined number of time sub intervals of the second time interval is not less than the threshold number of time sub intervals;
	the comparing further comprises determining that the determined number of time sub intervals of the second time interval is greater than a threshold percentage of the greatest number of time sub intervals;
	the defining comprises defining the customized user challenge to challenge the user to generate, for each one of at least a challenge number of time sub intervals of the third time interval, user activity data that satisfies a goal for that time sub interval of the third time interval; and
	the challenge number of time sub intervals of the third time interval is greater than the greatest number of time sub intervals by one time sub interval.
38.	(Currently Amended) The method of claim 7, wherein:
	for each time sub interval of the first time interval, the determining further comprises determining whether the detected time sub interval user activity data doubly satisfies the goal for that time sub interval of the first time interval;
	for each time sub interval of the second time interval, the determining further comprises determining whether the detected time sub interval user activity data doubly satisfies the goal for that time sub interval of the second time interval;
	the method further comprising:

		determining another other number of time sub intervals of the second time interval for which the detected time sub interval user activity data doubly satisfied the goal; and
	the defining further comprises defining the customized user challenge based on at least one of:
		the determined other number of time sub intervals of the first time interval; or
		the determined other number of time sub intervals of the second time interval.
39.-41.	(Canceled) 
 
42.	(Currently Amended) A wearable electronic device, comprising:
sensor circuitry configured to sense physical activity of a wearer of the wearable electronic device; 
an output component configured to generate a graphical user interface; 
a physical input component; 
a memory configured to store computer-executable instructions;
a processor configured to access the memory and execute the computer-executable instructions to at least: 
during each time sub interval of a first time interval, detect time sub interval user activity data;
	for each time sub interval of the first time interval, determine whether the detected time sub interval user activity data satisfies a goal for that time sub interval of the first time interval;
	during each time sub interval of a second time interval that directly follows the first time interval, detect time sub interval user activity data;
	for each time sub interval of the second time interval, determine whether the detected time sub interval user activity data satisfies a goal for that time sub interval of the second time interval;
	determine the number of time sub intervals of the first time interval for which the detected time sub interval user activity data satisfied the goal;
	determine the number of time sub intervals of the second time interval for which the detected time sub interval user activity data satisfied the goal;

	define a customized user challenge based on the comparing, the customized user challenge corresponding to a first type of user activity data and including an activity goal that corresponds to the first type of user activity data and is achievable during at least one time interval subsequent to the second time interval; 
	at the beginning of a third time interval that directly follows the second time interval, present, using the output component, a first view of a graphical user interface that identifies the customized user challenge and includes an option for accepting the customized user challenge;  
receive, via the physical input component, a user input that selects the option for accepting the customized user challenge included in the first view of the graphical user interface; 
after receiving the user input, present, using the output component, a second view of the graphical user interface that includes a combined activity indicator comprising a plurality of graphic indicators, a first graphic indicator of the plurality of graphic indicators representing: (i) user activity data of the first type of user activity data received by the sensor circuitry of the wearable electronic device, and (ii) user progress towards achieving a first portion of the activity goal based on the received user activity data of the first type of user activity data;
receive, by the sensor circuitry, updated user activity data of the first type of user activity data; and
responsive to receiving the updated user activity data, update in real-time the first graphic indicator of the plurality of graphic indicators of the combined activity indicator based at least in part on the updated user activity data. 
 
43.	(Previously Presented) The wearable electronic device of claim 42, wherein the plurality of graphic indicators comprise a plurality of rings.
 
44.	(Previously Presented) The wearable electronic device of claim 43, wherein the plurality of rings are concentrically arranged.


46.	(New) One or more non-transitory computer-readable media comprising computer-executable instructions that, when executed by one or more processors of an electronic device, cause the electronic device to perform operations, comprising:
during each time sub interval of a first time interval, detecting, at least partially with sensor circuitry of the electronic device, time sub interval user activity data;
for each time sub interval of the first time interval, determining whether the detected time sub interval user activity data satisfies a goal for that time sub interval of the first time interval;
during each time sub interval of a second time interval that directly follows the first time interval, detecting, at least partially with the sensor circuitry of the electronic device, time sub interval user activity data;
for each time sub interval of the second time interval, determining whether the detected time sub interval user activity data satisfies a goal for that time sub interval of the second time interval;
determining the number of time sub intervals of the first time interval for which the detected time sub interval user activity data satisfied the goal;
determining the number of time sub intervals of the second time interval for which the detected time sub interval user activity data satisfied the goal;
comparing the determined number of time sub intervals of the first time interval to the determined number of time sub intervals of the second time interval;
defining, with the electronic device, a customized user challenge based on the comparing, the customized user challenge corresponding to a first type of user activity data and including an activity goal that corresponds to the first type of user activity data and is achievable during at least one time interval subsequent to the second time interval; 

receiving, via a physical input component of the electronic device, a user input that selects the option for accepting the customized user challenge included in the first view of the graphical user interface; 
after receiving the user input, presenting, with the electronic device, a second view of the graphical user interface that includes a combined activity indicator comprising a plurality of graphic indicators, a first graphic indicator of the plurality of graphic indicators representing: (i) user activity data of the first type of user activity data received by the sensor circuitry of the electronic device, and (ii) user progress towards achieving a first portion of the activity goal based on the received user activity data of the first type of user activity data;
receiving, by the sensor circuitry of the electronic device, updated user activity data of the first type of user activity data; and
responsive to receiving the updated user activity data, updating in real-time the first graphic indicator of the plurality of graphic indicators of the combined activity indicator based at least in part on the updated user activity data.
47.	(New) The one or more non-transitory computer-readable media of claim 46, wherein the goal for each time sub interval of each one of the first time interval and the second time interval comprises a goal amount of burned Calories.
48.	(New) The one or more non-transitory computer-readable media of claim 46, wherein the goal for each time sub interval of each one of the first time interval and the second time interval comprises a goal amount of time of exercise.
49.	(New) The one or more non-transitory computer-readable media of claim 46, wherein the goal for each time sub interval of each one of the first time interval and the second time interval comprises a goal amount of distance traveled.
Allowable Subject Matter
Claims 7-16, 36-38, and 42-49 as amended herein are allowed.
The following is an examiner’s statement of reasons for allowance: 
The current claim amendments remedy the deficiencies noted in the previous Office Action. Claims 39-41 have been canceled, claims 7, 38, and 42 are amended to correct typographical/antecedent issues, and new claims 46-49 have been added which mirror the features from the other claim sets from a non-transitory computer-readable media perspective.
With respect to issues under §101, the amended features requiring that user input is received via a physical input component, that updated user activity data is received by the sensor circuitry, and that the first graphic indicator is updating in real time based upon received the updating user activity data from the sensor circuitry is seen to be sufficient to integrate the embodied judicial exception into a practical application. As argued on the remarks filed 8/6/2021, the added limitations are seen to meaningfully integrate the judicial exception into a particular machine under MPEP §2106.05(b). For at least these reasons the rejection under §101 is withdrawn.
The following is an examiner’s statement of reasons for allowance: 
As a result of the particular methodology of comparing the determine number of sub-intervals of various time intervals for which the user satisfied a goal in the claimed arrangement, the instant claims recite a novel system method for motivating a user. The particular method of comparing the determine number of sub-intervals within a first time interval for which the user satisfied a goal to the number of sub-intervals within a second tie interval for which the user satisfied the goal in the claimed arrangement and utilizing this compared information for determining another challenge to present to a user, in conjunction with the other elements of the claims, is not disclosed or taught in the prior art of record.
Specifically, the nearest prior art of record is found to be the combination of Guidi et al. (US Pub. 2009/015047 A1) with Choudary et al. (US Pub. 2014/0337451) or Blahnik et al. with Choudary et al.. Guidi et al. discloses tracking the number of calories burned throughout the past seven days, compares this amount to the number of calories burned throughout the last six days, and uses this comparison to determine how many calories should be burn in the next day. Blahnik et al. discloses a system for adjusting workouts based on user performance wherein based on the number of days a user Choudary et al. teaches informing a user of an exercise goal at the start of a subsequent calendar interval. These combinations, however, is silent on at least the limitation of comparing the number of times the user met their goal in a first time interval with the number of times the user met their goal in a second time interval, in conjunction with the other required limitations of the claims.
Therefore, based on the cited prior art of record there is no singular reference, nor combination of references, which an individual having ordinary skill in the art at the time before the effective filing date of the claimed invention would have combined to meet the claimed invention. For these reasons the claims are found distinguishable over the cited prior art, subject to the extent of the claims interpretation as examined herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/WILLIAM D ERMLICK/Examiner, Art Unit 3715